McBRIDE, C. J.
1. The view we take of the written memorandum submitted, renders a discussion of many of the alleged errors unnecessary.
In its final analysis this is an action to recover a broker’s commission upon a sale of lands. It is not an action based upon a contract for the compromise of a disputed claim, but is put flatly upon an obligation to pay brokerage in case of a sale of defendant’s lands. It is.not an action for damages for breach of the contract, but one for commissions fully earned by performance of plaintiff’s part of the contract. It must, therefore, be tested by our statute in regard to brokerage, which is as follows:
“In the following cases the agreement is void unless the same or some note or memorandum thereof, expressing the consideration, be in writing and subscribed by the party to be charged, or by his lawfully authorized agent; evidence, therefore, of the agreement shall not be received other than the writing, or secondary evidence of its contents, in the cases prescribed by law: * *
“Subdiv. 8. An agreement entered into subsequent to the taking effect of this act authorizing or employing an agent or broker to sell or purchase real estate for compensation or a commission”: Section 808, L. O. L.
The agreement offered in evidence does not state the consideration. A certain sum is to be paid “if the deal goes through,” but whether for'services rendered, or to be rendered, by plaintiff, or for charity, or as a gift, does not appear. It does not appear from the agreement that plaintiff had rendered any services in the past, or was to render any in the future, in order to bring about a sale or trade between defendant and *686Dr. C. J. Smith. Conceding that the description of the property to be sold is sufficient, it is plain that oral evidence, to supply missing terms in the alleged agreement, must be introduced to show the consideration, and whenever this is the case the agreement is void.
It is needless to cite authorities, or attempt to construe the plain language of the statute, in such a way as to escape the sometimes harsh consequences of enforcing it. Neither the complaint nor the evidence disclose a cause of action to recover commissions, which is within the statute.
The judgment of the Circuit Court is reversed and the cause remanded for proceedings not inconsistent with this opinion.
Reversed and Remanded. Rehearing Denied.
Bean, Benson and Harris, JJ., concur.